Case 1:03-md-01570-GBD-SN Document 5906 Filed 02/11/20 Page 1 of 3

nei
nts caaen ret

3 xy RNY ae ere gre
Pe fou
USiig Oy ¥ ‘Bay te Oe hay ements SOc Re
we eae een ea mae Ne

ae

DO« “Aa Bw we.
UNITED STATES DISTRICT COURT ;, ,... Bs 3

SOUTHERN DISTRICT OF NEW YO a APR PRT ee»

 

 

 

In re Terrorist Attacks on September 11,2001 | 03 MDL 1570 ( ¥
ECF Case

 

 

 

 

 

This document relates to:
Horace Morris et al. v. Islamic Republic of Iran, No. 1:18-cv-05321 (GBD) (SN)

Aminded _ i
SN) ORDER OF PARTIAL FINAL JUDGMENTS OF ECF Ab. 55
ON BEHALF OF MORRIS PLAINTIFFS IDENTIFIED IN EXHIBITS A AND B UI
Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibits A and B to this Order, Plaintiffs in Morris IZ, who are each a spouse, parent, child, or
sibling (or the estate of a spouse, parent, child, or sibling) of a victim killed in the terrorist
attacks on September 11, 2001 (as identified on Exhibit A), or the estate of an individual who
was killed in the terrorist attacks on September 11, 2001 (as identified on Exhibit B), and the
Judgment by Default for liability only against Defendant Islamic Republic of Iran (the “Iran
Defendants’) entered on June 21, 2019 (ECF No. 4595), together with the entire record in this
case; it is hereby
ORDERED that service of process was effected upon the Iran Defendants in accordance
with 28 U.S.C. § 1608(a) for sovereign defendants and 28 U.S.C. § 1608(b) for agencies and
instrumentalities of sovereign defendants; and it is
ORDERED that partial final judgment is entered against the [ran Defendants and on
behalf of the Plaintiffs in Morris (/[, as identified in the attached Exhibit A, who are each a
spouse, parent, child, or sibling (or the estate of a spouse, parent, child, or sibling) of an
individual killed in the terrorist attacks on September 11, 2001, as indicated in Exhibit A; and it

is

docs-100234984.)

 
Case 1:03-md-01570-GBD-SN Document 5906 Filed 02/11/20 Page 2 of 3

ORDERED that Plaintiffs identified in Exhibit A are awarded: solatium damages of
$12,500,000 per spouse, $8,500,000 per parent, $8,500,000 per child, and $4,250,000 per sibling,
as set forth in Exhibit A; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on
behalf of the Plaintiffs in Morris I/I, as identified in the attached Exhibit B, who are each the
estate of a victim of the terrorist attacks on September 11, 2001, as indicated in Exhibit B; and it
is

ORDERED that Plaintiffs identified in Exhibit B are awarded: compensatory damages
for decedents’ pain and suffering in an amount of $2,000,000 per estate, as set forth in Exhibit B;
and it is

ORDERED that Plaintiffs identified in the expert reports attached as Exhibits B-1 to B-
31 to the Declaration of Jerry S. Goldman, Esquire (“Goldman Declaration”) (and identified in
Exhibit B) and annexed hereto, are awarded economic damages as set forth in Exhibit B and as
supported by the expert reports and analyses submitted as Exhibits B-1 to B-31 to the Goldman
Declaration; and it is

ORDERED that damages are also awarded to Plaintiffs identified on page 2 of Exhibit B
which was inadvertently left off of the motion filed on January 16, 2020, MDL ECF No. 5685
and later entered on February 5, 2020, MDL ECF No. 5861; and it is

ORDERED that Plaintiffs identified in Exhibits A and B are awarded prejudgment
interest of 4.96 percent per annum, compounded annually, running from September 11, 2001
until the date of judgment; and it is

ORDERED that Plaintiffs identified in Exhibits A and B may submit an application for

punitive damages, economic damages, or other damages (to the extent such awards have not

-2-

docs-100234984.1

 

 

 
Case 1:03-md-01570-GBD-SN Document 5906 Filed 02/11/20 Page 3 of 3

previously been ordered) at a later date consistent with any future rulings made by this Court on
this issue; and it is further

ORDERED that the remaining Morris Plaintiffs not appearing on Exhibits A or B, may
submit in Jater stages applications for damages awards, and to the extent they are for solatium or
by estates for compensatory damages or for decedents’ pain and suffering from the
September 11" attacks, they will be approved consistent with those approved herein for the
Plaintiffs appearing on Exhibits A and B.

SO ORDERED:

 

GEPR . DANIELS
futed Stdtes District Judge

Dated: New York, New York

docs-100234984.1

 

 
 

Case 1:03-md-01570-GBD-SN Document 5906-1 Filed 02/11/20 Page 1of3

EXHIBIT A

 

 
                             

         

     

 
 

       

 

 

 

 

 

 

 

      

       

        

       

        
 

850'9Z9'E9S 900'000‘¢S 8S0'97T'CS 000‘00S‘6S$ WwLol
siaspoy 4 uneus spaeyay eysauaA
oa ee ojousewoy DIOJEAES UdAaIs ojousewoy dedi dasor
Aoy T sejsnoqg Aoy Vv Ayjow!)
oo0'0sz'vs VIN wn | ooo'osz’»s | Buals M4 a
a Loe Aoy yjyouuay Aoy Vv AyyowlL
, / , / Aoy Aley Aoy Vv AyyOwLL
000‘0S7z'$ V/N | wm | 000‘0S7¢‘7S BUlq!s | | ‘oT
/ / Aoy uyor Aoy Vv AU}OUNL
000‘0S2'V$ V/N V/N 900‘0S7‘7$ BUIIqIS | | 4
Aoy sowey Aoy Vv Ayjouwl
000‘0S2'7$ V/N V/N 000'0S¢'r$ Bul|qis som
ot — oyewy epuly Aow Vv AyyOulLL
000‘0S7'v$ Y/N V/N 000‘0S7‘v$ BUNNqIS oo L
Le Lee aseane Aoy ae hoy a] Ayyouuls.
quae,
ot ea Japjemusnio eso JapjemMusHoO OpIs|
ot a JapjemusiO eplIN Japlemusio O1pIs|
es Loa Japjemusho aIpPy JapjemusiiO O1pls}
a a essnoll ydasof apne essnoll ydasor apne).
gS0‘9ZT'V$ 000'000'7$ gS0'97T 2S Y/N Yd-OD Z
000‘0S2'v$ v/N v/N 000‘0S2‘v$ Buljqls pnesuiy-TigPon uhjeohor pe 4 wens |
uno ud
INNOWYV sodeweg sageweg vpedivg eb. awepy 3Se7 Sap DWeEN 3S414 aweN aren awen, sly
sdSVINVG s1wouoza 1W0U099 4SLLNIVId ° Wid | 3se a :
WLOL -UUON : WINIZE|OS diysuohejod SSILLNIVId aaUNI ALN30D89 4N3Q3930 4Naadaza0

 

 

   
 

 

   

(luepasag 11/6 Jo wen yse7 Aq Ayeanaqeyd|y)
sOW- OF W “XA

640 zabed O2/TT/20 Palla T-906S JUBWIND0d NS-dd9-0ZSTO-PW-E0:T eSPO
€jog abed OZ/TT/ZO Pad T-906G UaWNI0g NS-CE9-0LST0-Pw-E0:T aseD

 

 
 

Case 1:03-md-01570-GBD-SN Document 5906-2 Filed 02/11/20 Page 1of3

 

 

EXHIBIT B

 

 
we woenaoauw FwWwnrY Pr

wWwWwWwWwWwWWNNN NNN NNN NN FP BPP PP RP PP Pb
Du RWNnN POO wWON TH RF Wn POD ON DMN PF WN Pr DO

Case 1:03-md-01570-GBD-SN Document 5906-2 Filed 02/11/20 Page 2 of 3

EX. B to Morris

(Alphabetically by Last Name of 9/11 Decedent}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

pecepent | PECEPENT | pecepent ; Ecqnomic Non-Economic | TOTAL Damage
First Name Middle Last.Name . Suffix Damage Damage Amount Amount

Name Name Amount
Odessa Vv. Morris 51,344,649 $2,000,000 $3,344,649
Ferdinand Morrone $2,931,150 52,000,000 $4,931,150
Jude Moussa $2,126,058 $2,000,000 $4,126,058
Dennis M, Mulligan $2,868,783 $2,000,000 $4,868,783
Valerie V. Murray $76,971 $2,000,000 $2,076,971
Oscar F. Nesbitt $2,000,000 $2,000,000
Gerard T. Nevins $3,439,128 $2,000,000 $5,439,128
Nancy Yuen Ngo $2,000,000 $2,000,000
Margaret Orloske $1,768,754 $2,000,000 $3,768,754
David Ortiz $2,509,759 $2,000,000 $4,509,759
Eileen M. Rice $1,189,758 $2,000,000 $3,189,758
Israel Pabon $1,432,971 $2,000,000 $3,432,971
Richard A. Pearlman $1,197,393 $2,000,000 $3,197,393
Nancy E, Perez $947,748 52,000,000 $2,947,748
Emelda Perry $2,000,000 $2,000,000
Glenn Perry Sr. 53,185,196 $2,000,000 55,185,196
William R. Peterson $1,357,663 $2,000,000 $3,357,663
Glen Pettit $2,000,000 $2,000,000
Tu-Anh Pham $8,152,540 $2,000,000 $10,152,540
Giovanna Porras $1,047,730 $2,000,000 $3,047,730
Robert D. Pugliese $2,000,000 $2,000,000
Lincoln Quappe $4,199,138 $2,000,000 $6,199,138
Deborah Ramsaur $1,718,491 $2,000,000 $3,718,491
Martha M. Reszke $948,293 $2,000,000 $2,948,293
Francis Riccardelli $6,146,029 $2,000,000 $8,146,029
Venesha Richards $2,000,000 52,000,000
Carmen A. Rivera $3,760,940 $2,000,000 55,760,940
Linda | Rivera $975,352 $2,000,000 $2,975,352
Joseph M. Romagnolo $4,882,491 52,000,000 56,882,491
Mark L. Rosenberg $3,616,703 $2,000,000 $5,616,703
Timothy A. Roy 55,883,487 52,000,000 $7,883,487
Isidro D. Ottenwalder $2,455,057 $2,000,000 $4,455,057
Ronald J. Ruben $2,000,000 $2,000,000
Susan A. Ruggiero $3,828,400 $2,000,000 $5,828,400
Hernando R, Salas $126,692 $2,000,000 $2,126,692
Frederick C. Scheffold $2,420,060 $2,000,000 $4,420,060

 

 

 

 

 

 

 
37.
38.

Case 1:03-md-01570-GBD-SN Document 5906-2 Filed 02/11/20 Page 3 of 3

 

 

 

 

 

 

 

 

 

 

 

Robert A. Schlegel $4,575,788 $2,000,000 56,575,788
Chin Sun Pak Wells $1,445,233 52,000,000 $3,445,233
TOTALS $82,558,405 $76,000,000 $158,558,405

 
